DETAILED ACTION
This office action is a response to an application filed on 11/29/2021 in which claims 1, 3-6, 8-11, 13-16, 18-24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 
  37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Objections
4.	Claims 1, 3-6, 8-11, 13-16, 18-24 are objected to because claim 1 recites “runtime” in line 12 of claim 1 and line 15 of claim 1. It is suggested to change “the runtime” in line 15 of claim 1 for antecedent basis. Claims 11 and 20 are objected for the same reason as set forth in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 3, 4, 5, 11, 13, 14, 15, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULGUD et al (US 2016/0062739 A1) in view of Martin et al (US 2019/0065500 A1).

Regarding claim 1, KAULGUD discloses a non-transitory processor-readable storage device including instructions for a method of providing representation state transfer (REST) transform (abstract and paragraph [0034]; lines 1-18), the method comprising:
receiving, at design time (Fig.2; 128 refactored code, 104; paragraph [0001]; developer creates applications using existing application;  paragraph [0032]; last 5 lines; prototyping of new service oriented application on any existing platform which supports web service calls; Fig.25; paragraph [0058]; developer or user generates a service oriented application based on the existing application via user interface), a service abstraction for a service type (Fig.19; receiving service call  wherein service call can be considered as service abstraction for service type such as for the product details service; paragraph [0030]; receiving requesting or invoking REST services from a browser or client application to request functionality of application wherein requesting includes service abstraction such as specific request);

providing, at the design time, service specific requests for the service type by modifying the service templates based on the service abstraction (paragraph [0035]; receive information related to a type of existing application that is to be converted to a service-oriented application paragraph [0049]; the service modifier modify a service granularity with respect to the existing application; For example, an e-commerce application includes an API related to products that are available. The service modifier modifies the API of the e-commerce application to provide details of products that are available in a specified zip code or during a specified time period. The API for an application may be broken down into different conditions to add modularity), wherein each of the service specific requests are different from each other and are for a different one of the services (Fig.19; API Service call; paragraph [0039]; calling code to call respective ones of the services)

during runtime, receiving first output at the first client application that satisfies the first service request and receiving second output at the second client application that satisfies the second service request.
Martin discloses during runtime, communicating a first service request for the service type from a first client application to a first service, and communicating a second service request for the service type from a second client application to a second service; and
during runtime, receiving first output at the first client application that satisfies the first service request and receiving second output at the second client application that satisfies the second service request.(paragraph [0023]; client requests made to one or more servers to receives one or more services, receiving response for service requests; paragraph [0024]; client may request content from different mobile applications such as weather application, a news application, a stock market application, music application)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing converting information using REST API to provide specific information to user of KAULUGD with the method disclosing specifying URL, desired media type for specific content to provide specific information to client of Martin in order to improve performance of mobile device software applications taught by Martin.

Regarding claim 3, KAULUGD in view of Martin discloses the non-transitory processor-readable storage device as recited by Claim 1, wherein each of the service templates correspond with a format of a particular service. (KAULUG; paragraph [0031]; extract services from n-tier applications, paragraph [0030]; a REST service represents functionality of API call, API call includes URL, type of parameters and values to the REST service such that the REST service performs the function or service that is intended, therefore, extracted service type of existing application or n-tier applications includes URL for specific service type of existing application; paragraph [0044]; URL path which includes description for a particular REST service)

Regarding claim 4, KAULUGD in view of Martin discloses the non-transitory processor-readable device as recited by Claim 3, wherein the format is a uniform resource locator (URL) pattern. (KAULUGD; paragraph [0030] and [0044]; URL for REST service)

Regarding claim 5, KAULUGD in view of Martin discloses the non-transitory processor-readable storage device as recited by Claim 1, providing a particular service specific request to a client application.(Martin; paragraph [0024]; providing specific service request to weather application or a news application)

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1 as an apparatus of a non-transitory processor-readable storage device claim 1.

Regarding claim 21, KAULUGD in view of Martin discloses a non-transitory-readable storage device as recited by Claim 1, wherein each of the plurality of services is associated with a different one of a plurality of companies.(Martin; paragraph [0023]; services are associated with different servers; paragraph [0024]; different servers are associated with different companies such as stock market, news, music)

Regarding claim 22, KAULUGD in view of Martin discloses a method as recited by Claim 11, wherein each of the plurality of services is associated with a different one of a plurality of companies. (Martin; paragraph [0023] and [0024]; plurality of services are provided by different companies such as stocks, news)

Regarding claim 23, KAULGUD in view of Martin discloses a non-transitory processor-readable storage device as recited by Claim 1, wherein the method further comprises:
receiving a first service abstraction for a first service type (KAULGUD; Fig.19; receiving service call wherein service call can be considered as service abstraction for service type 
receiving a first template and a second template for the first service type (KAULGUD;Fig.26; paragraph [0058]; one of the existing applications is selected and submitted, paragraph [0035]; receiving information related to service type of existing applications where in service type of existing application can be considered as service templates; paragraph [0033]; service templates includes different service types such as indexing of products, product details, user information regarding same service type such as online book store application or existing application ),  wherein the first template corresponds with a first service (KAULGUD; paragraph [0033]; first template corresponds with first service such as indexing of products) and the second template corresponds with a second service (KAULGUD; paragraph [0033]; second template corresponds with second service such as product details), and wherein the first service has a different interface (Fig.2; 104, 128, 200, paragraph [0037]; each of the services S1-SN corresponds to different APIs) than the second service (KAULGUD; paragraph [0033]; first service is indexing of products and second service is product details);
providing a first service specific request for the first service type by modifying the first service template based on the first service abstraction (KAULGUD; paragraph [0035]; receive information related to a type of existing application that is to be converted to a service-oriented application paragraph [0049]; the service modifier modify a service granularity with respect to the existing application; For example, an e-commerce application includes an API related to products that are available. The service modifier 
The reference KAULGUD in view of Martin does not explicitly disclose duplication of parts or plurality of repetitive elements such as receiving a second service abstraction for a second service type;
receiving a third template and a fourth template for the second service type, wherein the third template corresponds with a third service and the fourth template corresponds with a 
providing a third service specific request for the second service type by modifying the third service template based on the second service abstraction;
providing a fourth service specific request for the second service type by modifying the fourth service template based on the second service abstraction, wherein the third service specific request is different than the fourth service request, and wherein the third service specific request is for the third service and the fourth service specific request is for the fourth service; receiving a third service abstraction for a third service type;
receiving a fifth template and a sixth template for the second service type, wherein the fifth template corresponds with a fifth service and the sixth template corresponds with a sixth service, and wherein the fifth service has a different interface than the sixth service;
providing a fifth service specific request for the third service type by modifying the fifth service template based on the third service abstraction; and
providing a sixth service specific request for the third service type by modifying the sixth service template based on the third service abstraction, wherein the fifth service specific request is different than the sixth service request, and wherein the fifth service specific request is for the fifth service and the sixth service specific request is for the sixth service.
However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (Please see MPEP 2144.04 Legal Precedent as source of supporting rationale: Duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
.

7.	Claims 6,  8, 10, 16, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULGUD et al (US 2016/0062739 A1) in view of Martin et al (US 2019/0065500 A1), and Ma et al (US 10305985 B1).

Regarding claim 6, KAULUGD in view of Martin discloses the non-transitory processor-readable storage device as recited by Claim 5, KAULUGD in view of Martin does not explicitly disclose the particular service specific request is for one of pagination, filtering, and sorting.
Ma discloses the particular service specific request is for one of pagination, filtering, and sorting. (Column 3; lines 15-20; the particular service specific request is for filtering, pagination, sorting)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of KAULUGD in view of Martin with the method of Ma in order to improve scalability and performance taught by Ma.

Regarding claim 8, KAULUGD in view of Martin discloses the non-transitory processor-readable storage device as recited by Claim 1, KAULUGD in view of Martin 
KAULUGD in view of Martin does not explicitly discloses the service abstraction includes a filtering operation.
Ma discloses the service abstraction includes a filtering operation (Fig.6; 510; Column 16; lines 30-50; filtering criteria)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of KAULUGD in view of Martin with the method of Ma in order to improve scalability and performance taught by Ma.

Regarding claim 10, KAULUGD in view of Martin discloses the non-transitory processor readable storage device as recited by Claim 1, KAULUGD in view of Martin discloses the service abstraction includes parameters for name. (KAULUGD; paragraph [0030]; service request from a user includes parameters and values, paragraph [0044]; REST service name, service ID)
KAULUGD in view of Martin does not explicitly disclose the service abstraction includes sort operation criteria.
Ma discloses the service abstraction includes parameters for a name and sort operation criteria. (Fig.8; 750; Column 18; lines 30-39; service abstraction or parameters or properties such as name property, type property; Column 3; lines 15-20; sorting criteria)


Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8.

Regarding claim 24, KAULGUD in view of Martin discloses the non-transitory processor-readable storage device as recited by Claim 23, KAULGUD in view of Martin does not explicitly disclose the first service type is pagination, the second service type is filtering, and the third service type is sorting.
Ma discloses the first service type is pagination, the second service type is filtering, and the third service type is sorting. (Column 3; lines 15-20; the particular service specific request is for filtering, pagination, sorting)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of KAULGUD in view of Martin with the method of Ma in order to improve scalability and performance taught by Ma.

s 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULGUD et al (US 2016/0062739 A1) in view of Martin et al (US 2019/0065500 A1), Ma et al (US 10305985 B1) and Dolph (US 2015/0363378 A1).

Regarding claim 9, KAULUGD in view of Martin discloses the non-transitory processor readable storage device as recited by Claim 1, KAULUGD in view of Martin does not explicitly disclose the service abstraction includes parameters for indicating if there is more data, the total number of items.
Ma  discloses the service abstraction includes parameters (Fig.4; 306, 308, 330, 320, column 14; lines 57-67 and column 15; lines 1-18; parameters or service abstraction such as  identification of objects and properties of objects; Fig.6; 510; Column 16; lines 30-50; parameters or service abstraction such as filtering criteria; Fig.8; 750; Column 18; lines 30-39; service abstraction or parameters or properties such as name property, type property) for indicating if there is more data, the total number of items (Ma; Column 17; lines 60-67; parameters such as page numbers or page sizes which are indicating more data and total number of items) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of KAULUGD in view of Martin with the method of Ma in order to improve scalability and performance taught by Ma.
KAULUGD in view of Martin and Ma does not explicitly disclose a page parameter in a payload for pagination.
paragraph [0033]; page number is in payload)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method KAULUGD in view of Martin and Ma with the method of Dolph in order to improve collaborative document editing taught by Dolph.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9.

Response To Argument
9.	The applicant’s arguments regarding claims 1, 3-6, 8-11, 13-16, 18-24 have been carefully considered, but moot. After the applicant amended the claims, the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply the current rejections. 

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Inanoria US 2004/0046789 A1 (Extensible user interface (XUI) framework and development environment) which discloses web application development environment and framework for creating GUI managing components.
Bumpus et al. US 2008/0016143 A1 (System and method for accessing Smash-CLP commands as a web service) which discloses command line protocol commands as web service with a SMASH includes API to provide access to CLP commands using URL.
Koskimies US 2011/0047557 A1 (Method and apparatus for expedited service integration using action templates) which discloses receiving a plugin based on a template configured for a service provider.

11.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452